57
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “acquisition circuit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification of the application is silent regarding the structure of the acquisition circuit. There is merely mention of the functions of the circuit, and the specification discloses that the acquisition circuit may be its own unit or combined with other units. It is indefinite whether the acquisition unit is implemented through hardware or software and what structure it should therefore be given.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to limit from its parent Claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Brown et al. (US Patent Application Publication No. US 20180080979 A1) hereinafter “Brown.”

With regards to Claim 1, Brown teaches:
a power-up testing method, applicable to an integrated circuit (IC), comprising: obtaining power-up testing parameters for the IC (Brown ¶0034 “For example, voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages (each of which has a defined amplitude and a duration)”)
obtaining a plurality of power-up testing waveforms (Brown Fig. 4; Brown ¶0053 “a timed-based graphical representation of the amplitude of voltage signal 34 as provided 100 by processing system 12 (and automated test process 18) to the device under test”)
generating, by conducting parameter assignments for the power-up testing waveforms based on the power-up testing parameters, a plurality of power-up test instances (Brown Fig. 4; Brown “here are three devices under test (e.g., devices under test 28, 30, 32), wherein “Pin A” corresponds to device under test 28, “Pin B” corresponds to device under test 30 and “Pin C” corresponds to device under test 32”)
and performing, using the plurality of power-up test instances, power-up tests on the IC (Brown Fig. 4; Brown ¶0053 “Graph 302 is a timed-based graphical representation of the amplitude of voltage signal 34 as provided 100 by processing system 12 (and automated test process 18) to the device under test (e.g., devices under test 28, 30, 32). Graph 304 is a timed-based graphical representation of the monitored current values (e.g., current values 36), as monitored 102 by processing system”)


wherein obtaining power-up testing parameters for the IC comprises: obtaining a target voltage and a power-up duration for the IC (Brown ¶0034 “Voltage signal 34 may be a complex voltage signal that may be applied to the devices under test (e.g., devices under test 28, 30, 32) to ensure that they do not fail due to e.g., insulation breakdown, oxide layer breakdown or component failure. For example, voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages”)

With regards to Claim 3, Brown teaches the limitations of Claim 2 as referenced above. Brown further teaches:
wherein obtaining power-up testing parameters for the IC further comprises: obtaining a number of voltage steps for the IC (Brown ¶0034-¶0043 “voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages (each of which has a defined amplitude and a duration)”)

With regards to Claim 4, Brown teaches the limitations of Claim 3 as referenced above. Brown further teaches:
wherein obtaining a number of voltage steps for the IC comprises: obtaining a maximum number and a minimum number of voltage steps; and choosing a number between the maximum number and the minimum number as the number of voltage steps (Brown ¶0034-¶0043 “voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages (each of which has a defined amplitude and a duration)”; Examiner interprets a number of steps may be chosen, and minimum and maximum depend on condition [Brown ¶0034 “(e.g., devices under test 28, 30, 32) to 

With regards to Claim 5, Brown teaches the limitations of Claim 3 as referenced above. Brown further teaches:
wherein generating, by conducting parameter assignments for the power-up testing waveforms based on the power-up testing parameters, a plurality of power-up test instances comprises: determining, based on the target voltage and the number of voltage steps, a step height of the voltage steps; determining, based on the power-up duration and the number of voltage steps, a step width of the voltage steps; and generating, by conducting parameter assignments for the power-up testing waveforms based on the step height and the step width, the plurality of power-up test instances (Brown ¶0034-¶0043 “voltage signal 34 may be a temporally-defined voltage signal that includes a plurality of voltages (each of which has a defined amplitude and a duration)”; Examiner interprets that voltage amplitude and time duration comprise the height and width of a voltage step)

With regards to Claim 10, Brown teaches the limitations of Claim 1 as referenced above. Brown further teaches:
wherein performing, using the plurality of power-up test instances, power-up tests on the IC by comprises: arranging the power-up test instances into a test sequence; and performing power-up tests on the IC by successively using each of the power-up test instances in the test sequence, wherein, if a test result of using one of the power-up test instances in the test sequence is a failure, the power-up tests on the IC continue by using a next one of the power-up test instances in the test sequence (Browns ¶0057 “And since (as discussed above) switching system 212 may include three discrete switches (not shown), processing system 12 (and automated test process 18) may disconnect 

With regards to Claim 11, Brown teaches the limitations of Claim 1 as referenced above. Brown further teaches:
wherein performing, using the plurality of power-up test instances, power-up tests on the IC comprises: arranging the power-up test instances into a test sequence; and performing power-up tests on the IC by successively using each of the power-up test instances in the test sequence, wherein, if a test result of using one of the power-up test instances in the test sequence is a failure, the power-up tests on the IC is terminated (Brown ¶0056 “if one or more of the plurality of monitored current values (e.g., current values 36) exceeds one or more of the plurality of current thresholds (e.g., current thresholds 38), processing system 12 (and automated test process 18) may disconnect 108 the voltage signal (e.g., voltage signal 34) having the plurality of voltages from the at least one device under test (e.g., devices under test 28, 30, 32)”)

With regards to Claim 12, the device of Claim 12 performs the same steps as the method of Claim 1, and Claim 12 is therefore rejected using the same art and rationale set forth in the rejection of Claim 1 by Brown.
Brown further teaches:
an acquisition circuit configured to obtain power-up testing parameters for an IC (Brown ¶0029 “The instruction sets and subroutines of automated test process 18, which may be stored on storage device 20 coupled to/included within processing system 12, may be executed by one or more processors”)


Brown further teaches:
an electronic equipment, comprising: a processor; and a memory, configured to store instructions executable by the processor (Brown ¶0023 ”Automated test platform 10 may include one or more processing systems”; Brown ¶0058 “the present disclosure may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium”)

With regards to Claim 14, the equipment of Claim 14 performs the same steps as the method of Claim 2, and Claim 14 is therefore rejected using the same art and rationale set forth in the rejection of Claim 2 by Brown.

With regards to Claim 15, the equipment of Claim 15 performs the same steps as the method of Claim 3, and Claim 15 is therefore rejected using the same art and rationale set forth in the rejection of Claim 3 by Brown.

With regards to Claim 16, the equipment of Claim 16 performs the same steps as the method of Claim 4, and Claim 16 is therefore rejected using the same art and rationale set forth in the rejection of Claim 4 by Brown.
With regards to Claim 17, the equipment of Claim 17 performs the same steps as the method of Claim 5, and Claim 17 is therefore rejected using the same art and rationale set forth in the rejection of Claim 5 by Brown.

Allowable Subject Matter
Claims 6-9 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Phan et al. (US Patent Application Publication No. US 20140354333 A1) teaches a self-selected variable power integrated circuit (IC) which maximizes manufacturing yield and reduces system design cost and related methods are disclosed. The method includes determining characteristics of an integrated circuit (IC). The method includes determining a module specific voltage of the IC to meet a designed target frequency and power characteristics, based on the determined IC characteristics. The method includes setting the module specific voltage by using a combination of fuses within the IC
Solt et al. (US Patent No. US 8829898 B1) teaches a method for testing an integrated circuit (IC). The method includes determining an electrical characteristic of an integrated circuit (IC), subjecting the IC to a stress test, characterizing the electrical characteristic of the IC subsequently to subjecting the IC to the stress test, and determining a quality attribute of the IC based on a comparison of the respective electrical characteristics of the IC before and after subjecting the IC to the stress test.
Hua et al. (CN Patent Publication No. CN 111239636 A) teaches a power supply testing system comprising a communication testing interface module, a test power supply, and the test main 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391.  The examiner can normally be reached on Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114